F I L E D
                                                                     United States Court of Appeals
                                                                             Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                             JUL 19 1999
                                    TENTH CIRCUIT
                                                                        PATRICK FISHER
                                                                                 Clerk

 WILLIE RAY LAMPLEY,

           Plaintiff - Appellant,
 vs.                                                      No. 98-7186
                                                    (D.C. No. 98-CV-554-S)
 UNITED STATES OF AMERICA,                                (E.D. Okla.)

           Defendant - Appellee.


                              ORDER AND JUDGMENT *


Before ANDERSON, KELLY, and BRISCOE, Circuit Judges. **


       Mr. Lampley, an inmate appearing pro se and in forma pauperis, appeals the

district court’s dismissal of his federal civil rights lawsuit. The district court

dismissed the lawsuit by minute order, finding that Mr. Lampley failed to comply

with Fed. R. Civ. P. 8(a) and (e) and determining that Mr. Lampley’s lawsuit was

frivolous. See 28 U.S.C. § 1915(e)(2)(B)(i); I R., tab 6. We review the district


       *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1 (G). The cause is therefore ordered submitted without oral argument.
court's dismissal of a complaint as frivolous for abuse of discretion, see

McWilliams v. Colorado, 121 F.3d 573, 574-75 (10th Cir. 1997), and liberally

construe the pro se complaint, see Haines v. Kerner, 404 U.S. 519, 520-21 (1972).

Mr. Lampley’s arguments are neither comprehensible nor rational. After carefully

reviewing the record, we find that no abuse of discretion has occurred and dismiss

Mr. Lampley’s appeal.

      AFFIRMED.




                                       Entered for the Court


                                       Paul J. Kelly, Jr.
                                       Circuit Judge




                                         -2-